Title: Thomas Jefferson to Irenée Amelot De Lacroix, 31 December 1811
From: Jefferson, Thomas
To: Lacroix, Irenee Amelot De


          
                  Sir 
                   
                     Monticello 
                     Dec. 31. 11.
           
		  A long absence from home has prevented my sooner acknoleging the reciept of your letter of the 10th. I have this day written to the President of the US. on the subject of it. but, Sir, it is important on these occasions to send testimonies of character, which I would advise
			 to obtain from those who not only know you, but are known themselves to the government. these papers come under regular review when the decision is to be made between the candidates. I do not
			 recollect whether you have become formally a citizen, and sincerely wish the same provisions in favor of citizens exclusively which stood in your way in a former law may not find place in those now under consideration. Accept the assurance of my great respect & esteem.
          
            Th:
            Jefferson
        